DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment received on November 29, 2021 is acknowledged and entered.

Status of Application
     	The Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1661.

Status of the Claims
	Claims 11-29 are withdrawn and claims 1-10 will be examined on the merits.
	The rejections of claims 8-10 under 35 U.S.C. 112(b) or 35U.S.C 112 (pre-AIA ), second paragraph has been withdrawn due to Applicants amendment to the claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later- filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/013,787, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The parent .
Instant claims 3-10 are identical to that of claims 3-10 of the parent application. However, given their dependency on claim 1, they also do not receive the benefit of priority.
Accordingly, the effective filing date of claims 1-10 is 15 November 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially viroid-free” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification at Example 6 shows the HLVd free plant is only 90.5% free of the viroid without the use of Ribavirin (anti-viral) while 33.3% is HLVd free.  Again, in Example 4 with cold treatment of 1 month 56.3% is HLVd free.  With heat treatment, 2 weeks of treatment showed 61.1% HLVd free while 3 weeks of heat treatment show 100% HLVd free.  There is no consistency on what is considered substantially viroid free.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 4, 6 and 8-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Lata et al (In Vitro Cell. Dev. Bio.-Plant 2009) in view of Adams et al (Ann. Appl. Biol. 1996, 128:37-44), Postman et al (Acta Horticulturae 386,1995, pp. 536-543), Vergara et al (Mitochondrial DNA 2016), and Bektaş et al (APS Publication 21 Aug 2019, 3 pp.)
The rejection is modified from the rejection set forth in the Office action mailed August 30, 2021, due to Applicants'  amendment of the claims.  
The phrase “substantially viroid free” will be interpreted as to any amount from 33 to 100%, for example.
Instant claim 1 is drawn to a method of producing Cannabis plants comprising 
1) pretreating a progenitor Cannabis plant; 
2) surface sterilizing a shoot segment of said plant with a bleach solution; 
3) excising a meristematic tip of the shoot segment; and transferring the tip into a culturing plate comprising a medium with at least one hormone capable of inducing formation of a whole plant from the tip, wherein the whole plant is substantially viroid free. 

Regarding claims 1 and 2,
Lata et al teach tissue culturing Cannabis explants. Specifically, nodal segments comprising an axillary bud were obtained from healthy 1-year old plants (obtaining a shoot segment comprising meristematic tip with a distal apical portion). The segment was surface sterilized using 0.5% sodium hypochlorite (15% v/v bleach) for 20 minutes (p. 13, Sterilization). Lata et al teach culturing the disinfected explants on Murashige and Skoog (MS) medium supplemented with benzyladenine and gibberellic acid, which are at least one hormone capable of inducing formation of whole plant (p. 13, col. 2). The explants were cultured in glass vessels.  Whole plants were maintained regularly in pots (p. 14, col. 2).
Lata et al do not teach “pretreating” the progenitor Cannabis plant and the whole plant is substantially viroid free.
Adams et al teach eliminating hop latent viroid (HLVd) with cold temperature and meristem culture of hop plant.  Dormant one-year-old hop setts were stored in the dark at 2°C for various period and excising the shoot meristem and storing in the dark at 4°C for a month. The meristem dome was <0.5mm in length and were cut under aseptic condition from shoots and rinsed for 1 h in running tap water. The explants were placed in Murashige and Skoog comprising of vitamins, 0.2mg litre-1 of 6-benzylaminopurine, 2 mg litre-1 of GA3 and glucose. Shoots were moved to fresh medium every 2-3 weeks until they  were 0.5-1cm long. The explants were tested for HLVd (p. 38). Whole plants free of HLVd were found on meristems and plants kept at 2°C for seven months and transferred to pots and kept at 4°C for 1 month. Twenty-eight out of 77 plants were free from HLVd when tested after 3 months of dormancy which are substantially viroid free whole plants (p. 40 and Table 1).
Postman et al teach combining alternating temperature heat therapy and meristem tissue culture to eliminate apple scar skin viroid (ASSVd) from pears.  Scions were grafted onto potted seedlings from viroid infected scions and surface sterilized with 0.5% sodium hypochlorite for 10 minutes, rinsed twice in sterile deionized water and planted in Cheng's medium (p. 537, 5th para.)  Postman et al teach pretreating cultures in growth chamber with alternating temperature between 30° and 38°C (about 85°F and 100°F) every 4 hours with a 16-hour photoperiod (p. 538, 1st para.)  After 45-95 days, the apical meristem of about 0.5 mm in length were cut and planted in Cheng’s medium with benzyladenine (1 mg/L) (p. 538, 2nd para.)  Twelve weeks from the meristem culture a sample was tested for ASSVd by RT-PCR (p. 538, 2nd para.)  Prior to the therapy treatment, all RT-PCR assay tested positive for ASSVd (p. 539, rd para.)  The heat therapy infected with ASSVd resulted in high percentage of substantially viroid free pear trees (p. 539, last para. and Table 1).
Hops are the closest relative to Cannabis. Vergara et al teach that Cannabis and Humulus (both economically important) are sister genera that are the only two members of family Cannabaceae. The reference teaches that the genomes of Cannabis and Humulus are strongly conserved, varying in only 1722 single nucleotide polymorphisms (abstract). Figure 1 shows that Cannabis and Humulus are very closely related.
Bektaş et al teach HLVd has been found in Cannabis plants where the plants showed symptoms of brittle stems, outwardly horizontal plant habit and reduced flower mass and trichomes (p. 1). 
It would have been obvious to one of ordinary skill in the art to pretreat Cannabis plants with any of thermotherapy prior to meristematic tissue culturing in order to eliminate viroid infection in the explant. The prior art teaches that in vitro heat or cold when combined with meristematic tissue culture are effective in eliminating viroid infection (p. 540, last para.) Thus, one would have been motivated to modify the method of Lata et al of meristematic tissue culture of Cannabis to include a pretreatment protocol of heat therapy in order to eliminate any viroid infection present in the progenitor plant. Given that the art teaches that these protocols are effective alone, and even more so when combined with meristematic tissue culture, in achieving viral reduction or elimination, one would have had a reasonable expectation of success in following art established pretreatment and meristem culture protocols to culture Cannabis explants and regenerate a healthy, whole plant viroid-free mother plant from the explant.
The skilled artisan would have expected success in substituting the teaching of eliminating ASSVd in pears as taught by Postman et al for the Cannabis plant as taught by Adams et al because Adams et al teach eliminating hop latent viroid (HLVd) with cold temperature and meristem culture of hop plant.  Lata et al tissue culturing Cannabis nodal segments comprising an axillary bud.  The skilled artisan would have substituted the pear tree for the Cannabis plant because hop plant is closely related to Cannabis plant as taught by Vergara et al.  HLVd has been found in Cannabis plants as taught by Bektaş et al and hops as taught by Adams et al.  Then it would have been obvious to treat the method of alternating the temperature combine with meristem culture as taught by Postman et al with the Cannabis plant to eliminate the viroid.
The person of ordinary skill would have reasonable expectation of success in substituting the hops plant with the Cannabis plant, knowing that Cannabis is closely related to Humulus and are from the Cannabaceae family with similar biological and phytochemical characteristics.  Lata et al teach culturing Cannabis shoot comprising of meristem in MS medium supplemented with benzyladenine and gibberellic acid, where at least one hormone is capable of inducing the formation of whole plant and Adams et al teaches treatment of meristem hops with low temperature to produce plants that are substantially HLVd free.  Bektaş et al teach HLVd has been found in Cannabis plants.  The skilled artisan would have been motivated to use the method of a substantially HPLdLV free plant because Lata et al teach culturing Cannabis to produce whole plant.
Regarding claim 4, Lata teaches utilizing an axillary segment about 1 cm in length (10 mm). Lata does not teach excising apical portion that is 0.5mm or less.
Postman et al teach excising apical portions that are about 0.5mm in length (p. 538, 2nd para.)
Adams et al teach excising meristem that is <0.5mm in length (p. 38).
It would have been obvious to one of ordinary skill in the art to modify the Lata method to utilize a meristem tip that is 0.5 mm in length as this length is shown in the art to be effective in propagating viroid free whole plants when combined with a pretreatment therapy. One would have been motivated to do so as there is a direct relationship with the size of the meristem tip and the amount of viroid in the explant. Therefore, one would have been motivated to utilize a size shown to be effective when combined with the pretreatment therapy to reduce/eliminate the viroid infection.
Regarding claim 6, Lata et al teach that the segment was surface sterilized using 0.5% sodium hypochlorite (15% v/v bleach) for 20 minutes (p. 13, Sterilization).
Regarding claims 8-10, Lata et al teach that shoots were subcultured for 30 days. After 30 days, shoots taller than 2.5 cm were transferred to a glass jar (similar to a test tube) comprising an additional MS medium supplemented with activated charcoal and different auxin, including naphthaleneacetic acid (NAA) for root formation (p. 13, Inoculation). Rooted shoots were removed from the medium, and the plantlets were transferred to natural growth medium in thermocups for 10 days (first rooting medium). The plantlets were transferred to grow in large pots comprising sterile potting mix (second rooting medium) (p. 14, Acclimatization).
Lata et al further teach that the explant proliferated shoots within 14 days of culture, which elongated within another 14 days (p. 15, last para.). Figure 2 provides an overview of the steps and timing of the culture-regeneration process. In the Figure, the plantlets are acclimatized for 8 weeks (56 days) in step 2 steps: soil transfer and large pots. Thus, 
The prior art teaches that culturing a Cannabis shoot segment comprising an apical portion comprising meristem tissue through mother plant regeneration occurs over a period of about 98 days. Specifically, Lata et al teach culturing the tips for about 28 days (shoot induction and elongation), wherein the plant is transferred to new medium after 14 days. The plantlet is transferred to a glass vessel for rooting for 10 days, then the plant is transferred to a first rooting medium and then a second medium over a period of 8 weeks. It would have been obvious to one of ordinary skill to modify and optimize the timing of each plant growth step to arrive at a healthy viroid-free mother Cannabis plant. The prior art recognizes that each step (shoot induction, elongation, root initiation, elongation, and hardening) from culture to plant regeneration have a minimum amount of time required at each phase and occur within a range of days. For example, a plant cannot be regenerated in 1 day from shoot tip culture. The prior art further teaches and appreciates that each step may be shortened or extended based on user design or as indicated by the plant itself, and this fact is further appreciated by the Applicant — as indicative of the ranges of days claimed. Neither the prior art nor the Specification provide any criticality to the specific day count of any one culture phase, and modifications (such as culturing for 21 or 30 days instead of 28) is a matter of routine optimization and experimentation that is well within the level of skill of one in the art. See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 773 F.2a 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the prior art teaches overlapping and close ranges of days for each step of tissue culture as instantly claimed. One would have been motivated to utilize known tissue culture techniques and timing to regenerate new cloned mother plants from a desirable, viroid-free starting explant in order to yield a viroid-free mother plant. Given that the prior art is replete with teachings, suggestions, and motivations regarding tissue culturing meristems tips, and more specifically tips from Cannabis, and one would have Cannabis tissue culture,

Claim 3, 5, and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Lata et al in view of Adams et al, Postman et al, Vergara et al, and Bektaş et al as applied to claim 1 above, and further in view of Wang et al (Pak. J. Bot. 2009), Baker et al (Plant Cell, Tissue and Organ Culture. 1999), Diaz-Sala et al (Plant Cell, Tissue, and Organ Culture. 1990) and Sigma Aldrich (2016) taken with the evidence of Grasscity forum (2008).
Regarding instant claim 3, Lata et al teach culturing the disinfected explants on Murashige and Skoog (MS) medium supplemented with benzyladenine (BAP) and gibberellic acid (GA3). Lata et al teach explants cultured with 5µM of BA (~1.12mg/L) showed the greatest average number of shoots and shoot length. Furthermore, Table 2 provides that the culture medium comprising 5µM BAP and GA3 produced the greatest average number of shoots and shoot length. Table 3 provides that adding NAA to the growth medium was effective for initiating roots. The reference further teaches that previous studies have found the addition of GAs to the culture medium is conducive for shoot regeneration, promotion of growth, biomass production, and xylem fiber length.
Postman et al teach culturing the apical meristem on medium comprising 1.0 mg/L BAP.
Adams et al teach culturing the meristem on medium comprising of 0.2mg/L of 6-benzylaminopurine and 2 mg/L of GA3.
Lata et al, Postman et al, Vergara et al, and Bektaş et al do not teach the combination of hormones in the precise concentrations claimed.
Wang et al teach propagating Cannabis plantlets from shoot tip culture. Seedlings are germinated on supplemented MS medium, and MS medium containing a TDZ (cytokinin) and 0.1 mg/L NAA “supported the maximal auxillary bud multiplication”. Rooting successfully occurred when the buds were transferred to a second supplemented MS medium (abstract). The reference teaches obtaining shoot tips from 20-day old sterile seedlings (about 6 inches in height from the soil surface — see https://forum.grasscity.com/threads/i-have-a-question-how-tall- should-plants-be-at-19-days-old.292061/). The shoot tips were cultured on MS medium comprising various auxins and cytokinins, including benzyladenine (1.0mg/L) (Table 2), and NAA (0.1mg/L) (Table 3) — these were the optimal concentrations of each hormone for bud formation. Figures 1A-D show the culturing the shoot tips on medium comprising both auxin (NAA at 0.1mg/L) and cytokinin. Figure 1B provides a depiction of shoot multiplication after 14 days of culture. Auxiliary buds were separated and transferred to new 
Baker et al teach optimizing the concentrations of BA, NAA, and GA3 in tissue culture. Specifically, Baker et al teach placing explants on MS medium supplemented with 1.0mg/L BA and 0.1mg/L NAA and comparing to other concentration combinations (p. 40, right col.). The reference further teaches adding 0, 0.1, 0.5, or 1.0 mg/L GA3 to medium comprising NAA and BA to evaluate shoot elongation (pg. 41, left col.). Figure 3 provides that proximal and distal explants cultured on 1.0mg/L BAP and 0.1mg/L NAA showed about 80% or 30% plant regeneration, respectively. The reference teaches that increasing NAA (1.0mg/L and above) concentration increased callus formation and shoot vitrification (pg. 43). The combination of BA and NAA produced more shoots than on medium without BA (Figure 7). While the addition of GA3 did not affect the shoot number, at 0.1mg/L shoot elongation was improved. However, at higher GA3 concentrations (0.5 and 1.0 mg/L) shoots were thin and pale and did not survive rooting (p. 44, right col.)
Diaz-Sala et al teach culturing excised apical buds and nodal segments from adult hazel. The reference teaches optimizing the combination of growth hormones in the culture medium. For example, the reference teaches culturing on MS medium supplemented with 1.0 or 5mg/L BA, 0.1mg/L GA3, and either NAA or IAA (Table 3). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Lata et al teach utilizing about 1.0 mg/L BAP in combination with GA3, which produced more roots than other concentrations: Adams teach benzyladenine (1 mg/L), Postman et al teach combining BAP for meristem culture; Wang et al cultured Cannabis explants in 1.0 mg/L BAP and 0.1 mg/L NAA; and Baker cultures explants on 1.0 mg/L BAP and 0.1 mg/L NAA and that 0.1 mg/L GA3 improved shoot elongation. Therefore, if would have been obvious to one of ordinary skill in the art to optimize the hormones in the meristem tip tissue culture procedure of Lata et al in view of Adams et al, Postman et al, and Vergara et al to comprise the claimed concentrations because of the advantages and preferences of organogenesis, shoot elongation, and regenerability/survivability taught by the prior art. One would have been motivated to do so because the art teaches that Cannabis meristem tip culture (as shown in other species as well) is improved when these specific hormones are present. Additionally, the prior art shows multiple advantages of the combination of the claimed hormones at the claimed Cannabis plant regenerates from the modified method.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233. 235 (CCPA 1955). MPEP 2144.05.
Regarding claim 5, Lata et al teach excising the segment from 1-year old plants and does not teach pretreating a plant that is 6-18 inches tall.
Wang et al teach obtaining shoot tips from 20-day old sterile seedlings (about 6 inches in height from the soil surface — see https://forum.grasscity.com/threads/i-have-a-question-how-tall-should-plants-be-at-19-days-old.292061/).
The prior art teaches applying the pretreatment therapies before meristem culture to young plants and further obtaining shoot tips from young plants. It would have been obvious to one of ordinary skill in the art to utilize a plant size of 6-18 inches in height as this would be expected to be similar in age range as the plants of Wang in view of Grasscity teaches that 20-day old Cannabis plants are about 6 inches. Therefore, one would have been motivated to treat 20-old plants as taught by Wang because it would be expected to be better suited for heat treatment chambers, which have a fixed size. It would be obvious to optimize the height of the plant to fit into the thermotherapy chamber for appropriate treatment, which the prior art teaches is a conventional means by which the thermo treatment is provided. Thus, it would be obvious to select a plant height that fits within the selected heating chamber. The prior art utilizes a variety of ages of the progenitor Cannabis plant from 20 days to 1 year to older. Therefore, from the prior art, it appears as though the age of the plant selected (and as a result its corresponding height) is a design choice and optimized based on available material. Thus, from the teachings of the prior art, it is clear that heat-therapy is effective in a variety of plants, regardless of age.
Regarding claim 7, Lata et al teach using 0.5% (v/v) sodium hypochlorite (15% v/v bleach) to sterilize the shoots (p. 13). Postman et al teach sterilizing the shoot tips in 5% commercial bleach solution (p. 537). 
Lata et al in view of Postman et al, Vergara et al, Bektaş et al, and Bhojwani et al fail to teach that the bleach solution comprises 2.475% (w/v%) sodium hypochlorite.

Sigma Aldrich teaches that commonly used disinfectants in plant tissue culture include sodium hypochlorite at a concentration of 0.5-5%.
It would have been obvious to one of ordinary skill in the art to modify the bleach concentration in the sterilization solution taught by Lata et al in view of Adams et al, Postman et al, Vergara et al, and Bektaş et al to comprise the concentration taught by Diaz-Sala and Sigma-Aldrich. One would have been motivated to do so as a matter of routine experimentation and optimization using prior art recognized acceptable values for tissue culturing. Generally, differences in concentration or temperature will got support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05. In the instant case, there is no evidence supporting that the concentration of sodium hypochlorite in the bleach solution claimed is inventive nor critical to the invention. Rather, the prior art teaches that a variety of concentrations are adequate for sterilizing explant material, specifically shoots prior to SAM excision and culturing, and it merely an optimized design choice of the user to select the specific value. Additionally, the prior art teaches sterilizing excised explants prior to culturing with the claimed sodium hypochlorite percentage and that this value is within the typical range of acceptable values for disinfectant used in tissue culture. Therefore, it would have been obvious to use about 2.475% w/v sodium hypochlorite in tissue culture as directed by the prior art. One would have done so to sterilize the explant prior to culturing, and given the teachings of Diaz Sala and Sigma Aldrich, one would have reasonably expected 2.475% w/v to have the disinfectant property needed to sterilize the explant prior to culture.
Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions, and motivations of the prior art.
Response to Arguments
Applicants’ arguments filed November 29, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the claims are drawn to a substantially viroid free whole plant and not viruses (p. 10 of remarks). 
This argument is not found persuasive because Adams was combined with Lata, Postman, and Vergara to show that HLVd free hops can also be applied to Cannabis plant because Bektaş teaches that HLVd was found in Cannabis.  Lata teaches shoot culture of Cannabis plant.  Postman teaches the elimination of viroid from pear meristem.  Vergara teaches the relationship between Cannabis and Humulus.  Thus, it would have been obvious to apply the teachings of substantially viroid free hop plants be applied to Cannabis because Cannabis and Humulus are related.
Applicants argue that several references cite Humulus and not Cannabis and that what might work with Humulus may not necessarily work with Cannabis (p. 10 of remarks).
This argument is not found persuasive because Cannabis and Humulus are closely related and one of ordinary skill in the art would have try the teachings of Lata and Bektaş with Adams, and Vergara to produce a substantially viroid free Cannabis plants.  Adams taught that HLVd affected the hops and Bektaş taught HLVd was found in Cannabis, thus it would have been obvious for one of ordinary skill in the art to practice the method of eliminating HLVd in hop as taught by Adams with Cannabis plant.
Applicants argue that Lata does not teach viroids or any pathogens that produce a pathogen free Cannabis plants (p. 10 of remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on a combination of references, specifically Lata, Adams, Postman, Vergara, and Bektaş.  Adams, and Bektaş teach viroids in the Cannabaceae and Postman teach viroid in pear meristem. 
Applicants argue that Vergara compared chloroplast genomes of Cannabis varieties and hops to show that the two genera are related but one can also use the reference to show that Cannabis and hops are not the same and the reference does not show the differences or similarities in the genomes would correlate to physiological traits that may have an effect or be affected by attempts to eradicate viroids (p. 10 of remarks).
Cannabis and hops are related and a person of ordinary skill in the art would have found it obvious to use the methods of Lata with Adams, Postman and Vergara because Bektaş teach that Cannabis was inflicted with HLVd.  It would be obvious to use the method of eliminating HLVd from hops as taught by Adams on Cannabis plant.  
Applicants argue that Wang, Baker, Diaz, Sigma Aldrich and Grasscity were used to allege the dependent claims 3, 5 and 7, however, none of these references cite viroids and the references used alone or in combination would not remedy the deficiencies of Lata and/or Vergara (p. 10 of remarks).
This argument is not found persuasive because as stated above the rejection is based on a combination of references, Lata, Adams, Postman, Vergara, and Bektaş.  Adams, Postman and Bektaş all taught viroids.

                                                       Conclusion
Claims 1-10 remain rejected

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661